A formal petition was filed in the above matter and an answer was duly filed by respondent.
H: :¡t H* Hí H* H< ❖
It is conceded that petitioner suffered a compensable hernia on November 29th, 1937, while employed by respondent at a weekly wage of $26; that thereafter petitioner appeared at St. Francis Hospital on December 13th, 1937, for an operation but due to the fact that he was suffering from bronchitis and asthma respondent was unable to operate on him; that thereafter petitioner was treated by respondent’s Dr. Hill for his bronchitis and asthma in an effort to overcome same so that an operation could be performed. Subsequently Dr. Hill determined that this could not be done and on February 1st, 1938, petitioner was given a truss and ordered back to work.
Whereupon I determined that petitioner suffered temporary disability from November 29th, 1937, to February 1st, 1938, for which he has not been paid.
*346Whereupon, it is ordered that the respondent pay to petitioner nine (9) weeks temporary disability at the rate of seventeen and 33/100 ($17.33) dollars per week amounting to one hundred fifty-five and 97/100 ($155.97) dollars.
It is further ordered that respondent pay to petitioner, in lieu of an operation, twenty (20) weeks’ disability at the rate of seventeen and 33/100 ($17.33) dollars per week amounting to three hundred forty-six and 60/100 ($346.60) dollars.
Further ordered that respondent pay to Meyer Friedman, attorney for petitioner, a counsel fee of thirty-five ($35) dollars as well as the stenographic fees of the hearing.
John C. Wegner, Referee.